UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
 -------------------------------------------------------------- X   ELECTRONICALLY FILED
 RV SKINCARE BRANDS LLC,                                        :   DOC #:
                                                                :   DATE FILED: 07/24/2019
                                              Plaintiff,        :
                                                                :
                            -against-                           :     18-CV-8411-VEC
                                                                :
                                                                :   OPINION AND ORDER
 DIGBY INVESTMENTS LIMITED,                                     :
 QUICK BOX, LLC, and the Internet Domain                        :
 Names GetReviveSkin.com, et al.,                               :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        Plaintiff RV Skincare Brands LLC (“Ré Vive”) commenced this action against Digby

Investments Limited (“Digby”), several internet domain names (“Domain Defendant”), and

Quick Box, LLC (“QuickBox”) for trademark infringement, counterfeiting, and unfair

competition. See Am. Compl. (Dkt. 22) ¶¶ 104–122, 127–138. Defendant QuickBox moved to

dismiss for lack of personal jurisdiction pursuant to Rule 12(b)(2), and the parties engaged in

jurisdictional discovery. For the reasons discussed below, Defendant QuickBox’s motion to

dismiss for lack of personal jurisdiction is DENIED.

                                   I.       FACTUAL BACKGROUND

        Plaintiff is a cosmetics and skincare products company that owns the trademarks “RÉ

VIVE,” “RÉ VIVE. GET THE GLOW,” and “ACNE REPARATIF RÉ VIVE” (“Ré Vive

Marks”). See Am. Compl. (Dkt. 22) ¶¶ 41–44. Plaintiff has allegedly used the Ré Vive Marks in

commerce for over twenty years. Id. ¶¶ 50–51. It accuses Defendants of using the Ré Vive

Marks or confusingly similar marks to sell counterfeit cosmetics. Id. ¶¶ 88–89.




                                                         1
        QuickBox, the only defendant to have appeared in this case thus far, is a Colorado-based

company1 that provides a multitude of services related to the sale and distribution of cosmetics,

among other products. Adele Dep. (Dkt. 71-9) at 58. QuickBox sells generic cosmetics, in

wholesale quantities, to businesses that market and sell those products under their own brand

names. Id. at 17; Dkt. 71-1 at 2–4. According to QuickBox, its business clients choose how to

label and promote QuickBox’s “stock” cosmetics. Adele Dep. (Dkt. 71-9) at 18. In essence,

QuickBox’s clients are retailers that create and market different brands to sell the same

underlying product. Id.

        QuickBox’s business model is as follows: a retail customer orders product from

QuickBox’s client; the client communicates the order to QuickBox; QuickBox affixes the

client’s label to the product, packages the product, applies postage and shipping labels, and

hands the package to a delivery service. Id. at 58. QuickBox does not market to consumers.

Instead, it advertises its fulfillment-related services on-line to retailers. Dkt. 71-1 at 2–4.

QuickBox’s website claims that it can successfully fulfill orders to “48 states in about 3 to 4

business days.” Dkt. 71-8 at 3.

        In April 2018, Plaintiff allegedly became aware that fifteen different e-commerce

websites were selling skincare products bearing the mark “RÉVIVE” and variations confusingly

similar to the Ré Vive Marks. Am. Compl. (Dkt. 22) ¶¶ 68, 70–74. Plaintiff reportedly received

consumer complaints regarding the Domain Defendants’ sales practices and skincare products

bearing the mark “RÉVIVE” or variations thereof. Id. ¶ 93. Plaintiff alleges that Defendant

Digby registered the fifteen domain names to advertise and sell skincare products that infringe

the Ré Vive Marks. Id. ¶ 69.



1
        QuickBox’s principal place of business is Colorado, where it is incorporated. Dkt. 71-6 at 2; Dkt. 71-8 at 3

                                                         2
       On July 24, 2018, Plaintiff’s investigator placed an order from www.lereviva.com, a

Domain Defendant, for “Le Reviva Ageless Face Crème” and “Le Reviva Ageless Eye Serum.”

Jackson Decl. (Dkt. 72). When the products arrived, the return address on the shipping label was

“Fulfillment Center, 11661 East 45th Avenue Suite C, Denver Co 80239,” which is QuickBox’s

address. Id., Ex. 1. Based on those facts, Plaintiff commenced this action, alleging that

QuickBox fulfills orders for infringing skincare products that bear the label “LE RÉVIVA” or

“LE RÉVIVE” on behalf of Digby and the Domain Defendants. Am. Compl. (Dkt. 22) ¶ 100.

       During jurisdictional discovery, Plaintiff learned that QuickBox had shipped nearly

14,000 allegedly infringing products into New York. Dkt. 71-10 at 2. QuickBox admits that

from November 2017 to March 2019, it shipped 13,866 packages into New York containing

skincare products bearing the mark “RÉ VIVE” or variations thereof for three clients: Ontario,

TreMarketing, and Khal Worldwide. Adele Dep. (Dkt. 71-9) at 13–14. Those products included

collagen serums and moisturizing creams that used “RÉ VIVE” or variations thereof as part of

their name or branding. Id. at 21–22. QuickBox’s Colorado address was the return destination

for all of the products. Id. at 115–116. QuickBox processed approximately 160 returns out of

the 13,866 allegedly infringing products that it shipped to New York consumers. Id. at 23–24;

Dkt. 71-10 at 2. While it did not market or sell its skincare products directly to consumers in

New York, QuickBox contracted with Ontario, TreMarketing, and Khal Worldwide to ship the

products into New York. Adele Dep. (Dkt. 71-9) at 13–14. QuickBox denies having entered

into any such agreement with co-defendant Digby. Id. at 12.

                                      II.    DISCUSSION

       On a Rule 12(b)(2) motion to dismiss for lack of personal jurisdiction, Plaintiff has the

burden of demonstrating personal jurisdiction. Troma Entm’t, Inc. v. Centennial Pictures Inc.,



                                                 3
729 F.3d 215, 217 (2d Cir. 2013) (citing Penguin Grp. (USA) Inc. v. Am. Buddha, 609 F.3d 30,

34 (2d Cir. 2010)). “[W]hen the issue of personal jurisdiction ‘is decided initially on the

pleadings and without discovery, the plaintiff need show only a prima facie case.’” King Cty.,

Wash. v. IKB Deutsche Industriebank, AG, 769 F. Supp. 2d 309, 313 (S.D.N.Y. 2011) (citing

Volkswagenwerk Aktiengesellschaft v. Beech Aircraft Corp., 751 F.2d 117, 120 (2d Cir. 1984)).

Because the parties have completed jurisdictional discovery, the “plaintiff[’s] prima facie

showing . . . must include an averment of facts that, if credited by [the trier-of-fact], would

suffice to establish jurisdiction over the defendant.” Chloé v. Queen Bee of Beverly Hills, LLC,

616 F.3d 158, 163 (2d Cir. 2010); Metro. Life Ins. Co. v. Robertson–Ceco Corp., 84 F.3d 560,

567 (2d Cir. 1996). At this stage and in this posture, “[c]onclusory allegations are insufficient.”

King Cty., 769 F. Supp. 2d at 313 (quoting Ball v. Metallurgie Hoboken-Overpelt, S.A., 902 F.2d

194, 197 (2d Cir. 1990)).

       A two-step analysis is used to determine whether this Court can exercise “personal

jurisdiction over a non-domiciliary in a case involving a federal question.” Eades v. Kennedy,

PC Law Offices, 799 F.3d 161, 168 (2d Cir. 2015) (quoting Chloé, 616 F.3d at 163). The first

step is to determine whether a defendant’s actions come within the reach of New York State’s

long-arm statute, N.Y. C.P.L.R. § 302(a). Sunward Elecs., Inc. v. McDonald, 362 F.3d 17, 22

(2d Cir. 2004). If so, the second step is to determine whether exercising personal jurisdiction

comports with the Due Process Clause. Chloé, 616 F.3d at 164.

   A. New York State’s Long-Arm Statute

       By contracting to supply goods to persons in New York, QuickBox became subject to

New York’s long-arm statute. See C.P.L.R. § 302(a). Section § 302(a)(1) provides that “a court

may exercise personal jurisdiction over any non-domiciliary . . . who in person or through an



                                                  4
agent: transacts any business within the state or contracts anywhere to supply goods or services

in the state.” Id.; Chloé, 616 F.3d at 164. Section § 302(a) has two elements: “(1) [t]he

defendant must have ‘transacted business’ within the state, and (2) [the cause of action] must

‘arise from’ that business activity.” Licci ex rel. Licci v. Lebanese Canadian Bank, Sal, 732 F.3d

161, 168 (2d Cir. 2013). There is no genuine dispute as to the second prong.2 As to the first

prong, QuickBox claims that its activities were not purposely directed at New York because it

did not choose the recipients of its shipments. The Court disagrees with QuickBox’s spin on the

facts. By contracting to supply products to its clients’ customers and then causing thousands of

such products to be delivered to customers in New York, QuickBox has availed itself of the

privilege of conducting business within the state, thereby subjecting itself to both the benefits

and burdens of New York’s laws. See Chloé, 616 F.3d at 169.

         The sufficiency of a defendant’s contacts with the forum is measured by “the totality of

the defendant’s activities within the forum.” Best Van Lines, Inc. v. Walker, 490 F.3d 239, 246

(2d Cir. 2007); Zottola v. AGI Group, Inc., 882 N.Y.S.2d 445, 447 (2d Dep’t 2009) (citing

Longines-Wittnauer Watch Co. v. Barnes & Reinecke, 15 N.Y.2d 443, 457 n.5 (1965)). “A

showing that a party is transacting business requires only a minimal quantity of activity,

provided that it is of the right nature and quality.” Chanel, Inc. v. Doubinine, 2008 WL 4449631

at 2* (E.D.N.Y. 2008) (citing Agency Rent A Car Sys., Inc. v. Grand Rent A Car Corp., 98 F.3d

25, 29 (2d Cir. 1996)). As the New York Court of Appeals has held, the existence of a contract




2
          QuickBox’s contacts with New York, consisting of shipping allegedly infringing products to customers in
New York and the sale of those infringing products to its retail clients, is precisely the activity underlying Plaintiff’s
trademark infringement claims. That QuickBox may have done so on behalf of clients other than co-defendant
Digby is immaterial to the question of personal jurisdiction. The Court therefore concludes that Plaintiff has shown
the requisite nexus between its claims and QuickBox’s conduct in New York. See Grand River Enters. Six Nations,
Ltd. v. Pryor, 425 F.3d 158, 166 (2d Cir. 2005) (citation omitted).

                                                            5
to ship products into New York is sufficient to establish personal jurisdiction in actions related to

injuries caused by those products. See Longines-Wittnauer, 15 N.Y.2d at 465–466.

       Notably, Section 302(a)(1) is a single-act statute. Deutsche Bank Sec., Inc. v. Montana

Bd. of Investments, 7 N.Y.3d 65, 71 (2006). Courts have consistently held that proof of one

purposeful transaction in New York is sufficient to trigger Section 302(a)(1), as long as there is a

“substantial relationship between the transaction and the claim asserted.” Chloé, 616 F.3d at 170

(“A single act of shipping a [good] might well be sufficient, by itself to subject [a

nondomiciliary] to the jurisdiction of a New York court under section 302(a)(1).”); see also

Grand River Enters. Six Nations, Ltd. v. Pryor, 425 F.3d 158, 166 (2d Cir. 2005) (“Section 302

‘is a single-act statute requiring but one transaction-albeit a purposeful transaction-to confer

jurisdiction in New York.’” (quoting Parke-Bernet Galleries, Inc. v. Franklyn, 26 N.Y.2d 13, 17

(1970))); Baron Philippe de Rothschild, S.A. v. Paramount Distillers, Inc., 923 F. Supp. 433, 436

(S.D.N.Y. 1996) (finding that defendants’ shipment of allegedly infringing goods into New York

was sufficient to establish personal jurisdiction because “those shipments were purposeful and

substantially related to plaintiffs’ claim of trademark infringement”).

       In this case, QuickBox has repeatedly availed itself of the privilege of doing business in

New York by entering into and performing contracts to ship thousands of products into the state.

QuickBox maintains its own e-commerce website and social media platforms, advertising its

ability to provide fulfillment services to clients that can “reach every home in the U.S.,” a claim

that obviously includes homes in New York. Dkt. 71-8 at 3. No doubt in part because of

QuickBox’s advertised ability to reach large markets such as New York, QuickBox was able to

enter into contracts with Ontario, TreMarketing, and Khal Worldwide to supply goods into New

York and elsewhere. See Chloé, 616 F.3d at 171 (“[T]hat [Defendant’s] business attempted to



                                                  6
serve a nationwide market does not diminish any purposeful contacts with Queen Bee’s New

York consumers.”). Second, it is undisputed that QuickBox has shipped at least 13,866 allegedly

infringing products to New York consumers over a period of at least two years as part of its

contractual obligations to those three companies. Adele Dep. (Dkt. 71-9) at 13–14; Dkt. 71-10 at

2. Thus, far from a single transaction, which would alone likely be sufficient, QuickBox is party

to at least three contracts pursuant to which it has supplied allegedly infringing goods to New

York consumers on thousands of occasions.

         QuickBox argues that fulfillment companies should not be subject to personal jurisdiction

wherever they happen to ship an infringing product. Even if that argument were meritorious,

QuickBox appears to be far more than simply a fulfillment center. The record shows that

QuickBox plays multiple critical roles in the infringement process. Not only does QuickBox

supply the infringing product itself, it also affixes the infringing label (although purportedly

provided by third-parties), packages the product, and places it with a carrier to be delivered.

Adele Dep. (Dkt. 71-9) at 58. Thereafter, QuickBox is also responsible for processing any

returns. Id. at 23–24. Thus, even assuming the correctness of QuickBox’s legal principle,3 it is

factually apposite to this case.




3
          The proposition that fulfillment companies are not subject to personal jurisdiction in a state where their
shipment(s) cause harm is a dubious one. “Under C.P.L.R. § 302(a)(3)(ii), a court in New York may exercise
jurisdiction over a non-domiciliary when the defendant (1) committed a tortious act outside New York, (2) that
causes injury within New York State, and (3) the defendant expects or should reasonably expect the act to have
consequences in the state and (4) derives substantial revenue from interstate or international commerce.” Energy
Brands Inc. v. Spiritual Brands, Inc., 571 F. Supp. 2d 458, 467 (S.D.N.Y. 2008). Certainly no one would dispute
that a fulfillment service would be subject to personal jurisdiction in a destination state if its shipment, for instance,
contained dangerous chemicals that were negligently packaged and caused injury to the recipient.

          For that reason, QuickBox’s actions may also subject it to jurisdiction pursuant to § 302(a)(3)(ii). As
courts have recognized, trademark claims may be regarded as a type of tort. Sunward Elecs., Inc. v. McDonald, 362
F.3d 17, 23–24 (2d Cir. 2004). If QuickBox commits trademark infringement outside of New York, such as by
affixing infringing labels, it will be subject to New York’s long-arm statute if it is reasonably foreseeable that its
actions would cause consumer confusion in New York. See Energy Brands, 571 F. Supp. 2d at 467.

                                                             7
          In sum, QuickBox’s conduct brings it within the ambit of C.P.L.R. § 302(a)(1) because it

supplied goods into New York (albeit at the direction of third parties) that are now the subject of

Plaintiffs’ infringement claims.

    B. Due Process Clause

          The Due Process Clause of the Fourteenth Amendment forbids the exercise of personal

jurisdiction unless the non-resident defendant has purposefully created sufficient minimum

contacts with the forum state “such that maintenance of the suit [would] not offend traditional

notions of fair play and substantial justice.” U.S. Bank Nat’l Ass’n v. Bank of Am. N.A., 916 F.3d

143, 149 (2d Cir. 2019). Because QuickBox has knowingly and intentionally facilitated the sale

and distribution of thousands of products into New York, an action related to the alleged impact

of those products may be maintained in New York without violating QuickBox’s due process

rights.

             1. QuickBox has Sufficient Minimum Contacts in New York

          To satisfy the “minimum contacts” analysis, the Plaintiff must show that Defendant

“purposefully availed itself of the privilege of doing business in [New York].” Licci ex. rel.

Licci, 732 F.3d at 170. “If personal jurisdiction is proper under the C.P.L.R. [§ 302(a)], it is

ordinarily proper under the Constitution.” Verragio, Ltd. v. SK Diamonds, 2017 WL 1750451 at

5* (S.D.N.Y. 2017). “[I]t would be unusual . . . if a defendant transacted business in New York

and the claim asserted arose from that business activity within the meaning of section 302(a)(1),

and yet, in connection with the same transaction of business, the defendant cannot be found to

have purposefully availed itself of the privilege of doing business in the forum.” Licci ex rel.

Licci, 732 F.3d at 170. Thus, for the same reasons that QuickBox’s actions fall within the scope

of New York’s long-arm statute, QuickBox has satisfied the minimum contacts requirement.



                                                  8
         QuickBox advertised its ability to facilitate the delivery of products into New York and

has entered into contracts for that purpose. Dkt. 71-8 at 3; Adele Dep. (Dkt. 71-9) at 14. While

QuickBox makes much of the fact that it has no control over the destination addresses on the

packages that it distributes, QuickBox has created a business that capitalizes on its ability to send

products into New York (as well as other states). Def. Mem. of Law (Dkt. 41) at 7. Certainly

QuickBox would be a much less attractive fulfillment service if it could not or would not fulfill

orders that originate with customers who are in New York. By entering into contracts to send

product into New York, QuickBox has intentionally availed itself of the privilege of doing

business in this state.

         Second, QuickBox has knowingly sent 13,866 relevant products into New York. Adele

Dep. (Dkt. 71-9) at 13–14; Dkt. 71-10 at 2.4 As the Second Circuit has held, it is beyond

argument that “actually sending items to New York” is conduct that is “purposefully directed

toward” the state. See Chloé, 616 F.3d at 171. While QuickBox attempts to distinguish itself as

a fulfillment service, rather than a retailer operating a point of sale, that distinction is immaterial

to the due process analysis. The due process analysis is focused on the purpose behind the

defendant’s actions; here, there is no dispute that QuickBox knew that it was affixing shipping

labels with New York addresses onto its packages and that QuickBox specifically intended for

those packages to reach consumers in New York. Adele Dep. (Dkt. 71-9) at 14, 58; Dkt. 71-10

at 2. Where a specific customer happens to reside is a fortuitous circumstance for virtually every




4
          Although the parties have quantified only the amount of product that Plaintiff alleges to be infringing, other
evidence in the record suggests that QuickBox has likely sent substantially more product into New York than just
the approximately 14,000 packages that may contain products that infringe Plaintiff’s marks. Because QuickBox is
a fulfillment company for lots of different products, it seems highly likely that other of its clients also have
customers who reside in New York and that QuickBox has sent additional products into New York for those clients.

                                                           9
retail sale—the “purposeful availment” element is nonetheless satisfied if the business, after

learning where the customer resides, decides to send a product into that jurisdiction.

        QuickBox also attempts to obfuscate by repeatedly claiming that it did not “ship[] or

otherwise distribute any skincare products into New York.” See, e.g., Reply Br. (Dkt. 74) at 3.

That is sophistry. On the record before the Court, it is undisputed that QuickBox provides a

stock skincare product, affixes a branding label, packages the product for shipping, applies a

shipping label, and gives the package to a delivery service—and it did so for thousands of New

York-bound packages. Adele Dep. (Dkt. 71-9) at 58. In other words, QuickBox’s conduct is the

dictionary definition of “ship or otherwise distribute.” QuickBox’s attempt to limit the scope of

“shipping” to personal delivery by a mailman or a courier is just silly. See Chloé, 616 F.3d at

162 (predicating personal jurisdiction on employee’s use of FedEx to “ship” allegedly counterfeit

bag).

        QuickBox cites inapposite extra-circuit authority in support of its position. Def. Mem. of

Law (Dkt. 41) at 8–9 (citing LG Corp. v. Huang Xiaowen, No. 16-CV-1162, 2017 WL 2504949,

at *4 (S.D. Cal. June 8, 2017) and Medline Indus., Inc. v. Strategic Commercial Sols., Inc., 553

F. Supp. 2d 979, 987–88 (N.D. Ill. 2008)). The Medline Industries case pertained to a call center

that did not ship any products into Illinois, the state in which the plaintiff filed suit. 553 F. Supp.

2d at 987. The LG Corp. case is irrelevant because it relies on Ninth Circuit precedent, which

uses a different test for personal jurisdiction than courts in this Circuit. Compare Boschetto v.

Hansing, 539 F.3d 1011, 1019 (9th Cir. 2008) (“This was a one-time contract for the sale of a

good that involved the forum state only because that is where the purchaser happened to reside,

but otherwise created no ‘substantial connection’ or ongoing obligations there.”), with Chloé,

616 F.3d at 170 (explaining that a single act of shipping a counterfeit bag might be sufficient,



                                                  10
standing alone, to subject defendant to the jurisdiction of a New York court under section

302(a)(1)) and D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 105 (2d Cir. 2006) ( “[T]he

constitutional requirements of personal jurisdiction are satisfied because application of N.Y.

C.P.L.R. § 302(a) meets due process requirements.”).

        Under the law of this Circuit, QuickBox’s actions undoubtedly satisfy the minimum

contacts required by the Due Process Clause.

        2.      Exercising Personal Jurisdiction over Defendant QuickBox is Reasonable

        The exercise of personal jurisdiction over QuickBox does not “offend traditional notions

of fair play and substantial justice.” Chloé, 616 F.3d at 172–73. Once Plaintiff has established

the existence of minimum contacts, Defendants must present a “compelling case that the

presence of some other considerations would render jurisdiction unreasonable.” Metro. Life Ins.,

84 F.3d at 568. To determine whether a compelling case exists, the Court considers five factors:

“(1) the burden that the exercise of jurisdiction will impose on the defendant; (2) the interests of

the forum state in adjudicating the case; (3) the plaintiff’s interest in obtaining convenient and

effective relief; (4) the interstate judicial[] system’s interest in obtaining the most efficient

resolution of the controversy; and (5) the shared interest of the states in furthering social

substantive policies.” Kernan v. Kurz–Hastings, Inc., 175 F.3d 236, 244 (2d Cir. 1999) (internal

quotations and citations omitted). “[D]ismissals resulting from the application of the

reasonableness test should be few and far between.” Metro. Life Ins., 84 F.3d at 575.

        QuickBox has not made a compelling showing that exercising personal jurisdiction over

it would be unreasonable. As to the first factor, the Court acknowledges that there will be some

burden on QuickBox to litigate in New York, but QuickBox’s “generalized complaints of

inconvenience . . . do not add up to ‘a compelling case that . . . would render jurisdiction



                                                   11
unreasonable.’” Chloé, 616 F.3d at 173 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462,

477 (1985)). The second factor favors the Plaintiff because New York has a strong interest “in

providing effective means of redress for its residents,” and Plaintiff, although a Delaware limited

liability company, has its principle place of business in New York. The final two factors are at

best neutral for QuickBox—the parties have already completed some discovery in this district,

and the Court is already familiar with the underlying facts, an efficiency that would be lost if this

case were dismissed on account of inconvenience to Defendant. Because none of the factors

compels dismissal, the Court concludes that exercising personal jurisdiction over Defendant

QuickBox does not violate “traditional notions of fair play and substantial justice” and does

comport with the Due Process Clause.

                               III.    CONCLUSION

       For the foregoing reasons, Defendant QuickBox’s motion to dismiss for lack of personal

jurisdiction pursuant to Rule 12(b)(2) of the Federal Rule of Civil Procedure is DENIED. The

Clerk of Court is respectfully directed to terminate docket entry 38.

       Because Plaintiff appears to have discovered additional defendants and has previously

expressed an intent to add more parties, Dkt. 27, Plaintiff is given leave to file a second amended

complaint, no later than August 9, 2019. Any amended pleading must be accompanied by a

redlined version reflecting all of the changes. Any new defendant must be promptly served.

       The parties are directed to appear on September 13, 2019, at 10:00 A.M. for a status

conference to set a discovery schedule. The parties must submit a joint letter, no later than

September 6, 2019, explaining anticipated next steps and proposing a deadline for all remaining

fact discovery and any expert discovery.




                                                 12
SO ORDERED.

                                _____________________________
Date: July 19, 2019                   VALERIE CAPRONI
      New York, New York            United States District Judge




                           13
